DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response was received on 7/22/2021.  Claims 1-20 are pending where claims 1-20 were previously presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zuzarte [US 2003/0084025 A1] in view of Gruszecki et al [US 2014/0149388 A1] and Bestgen et al [US 2007/0027860 A1] and Wikipedia, Join (SQL) .
With regard to claim 1, Zuzarte teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device (see [0043]; machine-readable medium can be utilized by the system to store instructions that can be executed), the program comprising sets of instructions for: receiving a query for data that includes operations (see paragraph [0018]; the system can receive queries for data);
generating a plurality of candidate query execution plans based on the query, determining a plurality of execution costs; selecting a query execution plan from the plurality of candidate query execution plans based on the plurality of execution costs; and executing the query execution plan to generate a set of query results for the query (see paragraphs [0018] and [0019]; the system can generate various candidate plans and determine costs for the plans and can select a plan to be executed).
Zuzarte teaches various database operations but does not appear to explicitly teach a join operation; in particular Zuzarte does not appear to explicitly teach receiving a query for data that includes a join operation; each candidate query execution plan comprising a set of reduction operations, wherein the set of reduction operations of a particular candidate query plan in the plurality of candidate query plans comprises a first reduction operation for reducing a first table to a second table based on a first common attribute of the first and second tables used in the join operation and a second reduction operation for reducing the second table to a third table based on a second common attribute of the second and third tables used in the join operation; determining a plurality 
Gruszecki teaches receiving a query for data that includes a join operation (see paragraph [0021]; the query can include join operations).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Zuzarte by utilizing widely used and well-known query operators such as join operator as taught by Gruszecki in order to be able to use pre-established computer program operations that allow for different data sets/tables to be combined to allow for easy review of the data while also ensuring that designers do not have to manually create their own operators for performing functions that are readily available from other software programs such as SQL thus saving the designers time and effort.
Zuzarte in view of Gruszecki do not appear to explicitly teach each candidate query execution plan comprising a set of reduction operations, wherein the set of reduction operations of a particular candidate query plan in the plurality of candidate query plans comprises a first reduction operation for reducing a first table to a second table based on a first common attribute of the first and second tables used in the join 
Bestgen teaches a set of reduction operations (see paragraphs [0049] and [0050]; the join queries can include various reduction operations).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the search system of Zuzarte in view of Gruszecki by utilizing logical conditions/predicates that are used to identify desired results as taught by Bestgen in order to provide means to specify particular desired information to match so that the system can return all desired information for the user instead of burdening the user with all available information and forcing the user to manually scan through all the results to attempt to find the information the user desires.
Zuzarte in view of Gruszecki and Bestgen teach each candidate query execution plan comprising a set of reduction operations, wherein the set of reduction operations of 
determining a plurality of execution costs associated with the plurality of sets of reduction operations of the plurality of candidate query execution plans, wherein determining the execution cost associated with the set of reduction operations of the particular candidate query execution plan comprises determining a first execution cost of the first reduction operation based on a number of distinct values in the first common attribute of the first table and determining a second execution cost of the second reduction operation based on a number of distinct values in the second common attribute of the second table that will remain upon execution of the first reduction operation (see Zuzarte, paragraph [0019]; see Bestgen, paragraphs [0049] and [0050]; see Gruszecki, paragraph [0021]; see Wikipedia, Join (SQL), pages 3 and 4; the system can determine various cardinality estimations resulting from each operation in the query plan, including multiple join operations, to assist in determining/calculating/estimating 

With regard to claim 2, Zuzarte in view of Gruszecki and Bestgen teach wherein determining the second execution cost of the second reduction operation comprises: determining a number of rows in the second table that will remain upon execution of the first reduction operation (see Zuzarte, paragraph [0019]; see Gruszecki, paragraph [0025]; the system can determine the number of rows that will be included in each operation and resulting from the operation); determining a number of distinct values in the second common attribute of the second table based on the determined number of rows in the second table that will remain upon execution of the first reduction operation (see Zuzarte, paragraph [0019]; see Gruszecki, paragraph [0025] and [0032]; the system can take a sample of the resulting column/attributes on the joined table to determine the number of distinct values so that the system can extrapolate the number of unique/distinct values for the whole column/attribute for the joined table);
and using a cost function to calculate the second execution cost of the second reduction operation based on the determined number of distinct values in the second common attribute of the second table based on the determined number of rows in the second table that will remain upon execution of the first reduction operation (see Bestgen, paragraphs [0049] and [0050]; see Zuzarte, paragraph [0019]; see Gruszecki, paragraphs [0032] and [0086]; the system can determine a cost for the second reduction operation based on the number of distinct values that resulted from the first 

With regard to claim 3, Zuzarte in view of Gruszecki and Bestgen teach wherein the program further comprises a set of instructions for sending the set of query results to a requestor from which the query is received (see Zuzarte, paragraph [0018]; the system can execute a query and send results to the query requestor).

With regard to claim 4, Zuzarte in view of Gruszecki and Bestgen teach wherein determining the first execution cost of the first reduction operation comprises: determining a total number of rows in the first table; selecting a subset of the total number of rows in the first table: determining a number of distinct values in the first common attribute of the subset of the total number of rows in the first table; determining a number of distinct values in the first table based on the number of distinct values in the first common attribute of the subset of the total number of rows in the first table (see Zuzarte, paragraph [0019]; see Gruszecki, paragraphs [0025], [0032] and [0086]; the system can determine the size of the table as well as estimate/determine the number of distinct values for the table by selecting a subset and determining the number of unique values in the subset and then extrapolating the information to determine the number of distinct values for the column in the whole table);
and using a cost function to calculate the first execution cost of the first reduction operation based on the determined number of distinct values in the first table (see Bestgen, paragraphs [0049] and [0050]; see Zuzarte, paragraph [0019]; see Gruszecki, 

With regard to claim 6, Zuzarte in view of Gruszecki and Bestgen teach wherein determining the number of rows in the second table that will remain upon execution of the first reduction operation comprises: determining a total number of rows in the second table; determining a number of distinct values in the second table; and estimating the number of rows in the second table that will remain upon execution of the first reduction operation based on the total number of rows in the second table and the determined number of distinct values in the second table (see Zuzarte, paragraph [0019]; see Gruszecki, paragraph [0024]; the system can estimate the size of the joined table after the reduction operation based on the number of rows of the second table as well as the number of distinct values in the second table).

With regard to claim 7, Zuzarte in view of Gruszecki and Bestgen teach wherein determining the number of rows in the second table that will remain upon execution of the first reduction operation comprises estimating the number of rows in the second table that will remain upon execution of the first reduction operation without performing the first reduction operation (see Zuzarte, paragraph [0019]; see Gruszecki, paragraphs [0022] and [0024]; the system can estimate the number of rows resulting from the join/reduction operation without actually performing the reduction operation).
   
With regard to claims 8-11, 13, and 14, these claims are substantially similar to claims 1-4, 6, and 7 respectively and are rejected for similar reasons as discussed above.

With regard to claims 15-17, 19, and 20, these claims are substantially similar to claims 1, 2, 4, 6, and 7 respectively and are rejected for similar reasons as discussed above.

Allowable Subject Matter
Claims 5, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 5 recites clarifying details that do not appear to be taught or suggested by the cited prior art of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, and 15-18 of U.S. Patent No. 10,496,646. Although the claims are drawn to substantially similar subject matter as illustrated in the mapping below.
#
Limitation
‘646 Limitation
‘646 #
1
A non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device, the program comprising sets of instructions for:
A non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device, the program comprising sets of instructions for: 
1
1
receiving a query for data that includes a join operation;
receiving a query for data that includes a join operation;
1
1
generating a plurality of candidate query execution plans based on the query, each candidate query execution plan comprising a set of reduction operations,
generating a plurality of candidate query execution plans based on the query, each candidate query execution plan comprising a set of reduction operations,
1
1
wherein the set of reduction operations of a particular candidate query plan in the plurality of candidate query plans comprises a first reduction operation for reducing 


1
and a second reduction operation for reducing the second table to a third table based on a second common attribute of the second and third tables used in the join operation;
and a second reduction operation for reducing the second table to a third table based on a second common attribute of the second and third tables used in the join operation;
1
1
determining a plurality of execution costs associated with the plurality of sets of reduction operations of the plurality of candidate query execution plans,
determining a plurality of execution costs associated with the plurality of sets of reduction operations of the plurality of candidate query execution plans,
1
1
wherein determining the execution cost associated with the set of reduction operations of the particular candidate query execution plan comprises determining a first execution cost of the first reduction operation based on a number of 


1
and determining a second execution cost of the second reduction operation based on a number of distinct values in the second common attribute of the second table that will remain upon execution of the first reduction operation;
and determining a second execution cost of the second reduction operation based on a number of distinct values in the second common attribute of the second table that will remain upon execution of the first reduction operation,
1
1
selecting a query execution plan from the plurality of candidate query execution plans based on the plurality of execution costs;
selecting a query execution plan from the plurality of candidate query execution plans based on the plurality of execution costs;
1
1
and executing the query execution plan to generate a set of query results for the query.
and executing the query execution plan to generate a set of query results for the query. 
1
2
wherein determining the second execution cost of the second reduction operation comprises: determining a number of rows in the second table that will remain upon 


2
determining a number of distinct values in the second common attribute of the second table based on the determined number of rows in the second table that will remain 7 upon execution of the first reduction operation; and
determining a number of distinct values in the second common attribute of the second table based on the determined number of rows in the second table that will remain upon execution of the first reduction operation; and
2
2
using a cost function to calculate the second execution cost of the second reduction operation based on the determined number of distinct values in the second common attribute of the second table based on the determined number of rows in the second table that will remain upon execution of the first reduction operation.
using a cost function to calculate the second execution cost of the second reduction operation based on the determined number of distinct values in the second common attribute of the second table based on the determined number of rows in the second table that will remain upon execution of the first reduction operation. 
2
3
wherein the program further comprises a set of instructions for sending the set of query results to a 


4
wherein determining the first execution cost of the first reduction operation comprises: determining a total number of rows in the first table;
wherein determining the first execution cost of the first reduction operation comprises: determining a total number of rows in the first table,
1
4
selecting a subset of the total number of rows in the first table; determining a number of distinct values in the first common attribute of the subset of the total number of rows in the first table;
selecting a subset of the total number of rows in the first table, determining a number of distinct values in the first common attribute of the subset of the total number of rows in the first table,
1
4
determining a number of distinct values in the first table based on the number of distinct values in the first common attribute of the subset of the total number of rows in the first table;
determining a number of distinct values in the first table based on the number of distinct values in the first common attribute of the subset of the total number of rows in the first table,
1
4
and using a cost function to calculate the first execution cost of the first reduction operation based 


5
wherein determining the first execution cost of the first reduction operation further comprises: determining whether the determined number of distinct values in the first table is larger than the determined the number of distinct values in the first common attribute of the subset of the total number of rows in the first table;
determining whether the determined number of distinct values in the first table is larger than the determined the number of distinct values in the first common attribute of the subset of the total number of rows in the first table,
1
5
using the determined number of distinct values in the first table as a first input to the cost function when the determined number of distinct values in the first table is determined to be larger than the determined the number of distinct values in the first common attribute of the subset of the total number of rows in the first table;
using the determined number of distinct values in the first table as a first input to the cost function when the determined number of distinct values in the first table is determined to be larger than the determined the number of distinct values in the first common attribute of the subset of the total number of rows in the first table,
1

and using the determined the number of distinct values in the first common attribute of the subset of the total number of rows in the first table as a second input to the cost function when the determined number of distinct values in the first table is determined to not be larger than the determined the number of distinct values in the first common attribute of the subset of the total number of rows in the first table.
and using the determined the number of distinct values in the first common attribute of the subset of the total number of rows in the first table as a second input to the cost function when the determined number of distinct values in the first table is determined to not be larger than the determined the number of distinct values in the first common attribute of the subset of the total number of rows in the first table; 
1
6
wherein determining the number of rows in the second table that will remain upon execution of the first reduction operation comprises: determining a total number of rows in the second table;
wherein determining the number of rows in the second table that will remain upon execution of the first reduction operation comprises: determining a total number of rows in the second table; 
3
6
determining a number of distinct values in the second table;
determining a number of distinct values in the second table;
3
6
and estimating the number of rows in the second table that will remain upon execution of the first reduction 


7
wherein determining the number of rows in the second table that will remain upon execution of the first reduction operation comprises estimating the number of rows in the second table that will remain upon execution of the first reduction operation without performing the first reduction operation.
wherein determining the number of rows in the second table that will remain upon execution of the first reduction operation comprises estimating the number of rows in the second table that will remain upon execution of the first reduction operation without performing the first reduction operation. 
4


Response to Arguments
Applicant's arguments (see) have been fully considered but they are not persuasive.  The applicant argues that the cited prior art references do not teach the determining the execution costs of two different reduction operations based on a number of distinct values in the second common attribute of the second table that will remain upon execution of the first reduction operation.  The Examiner respectfully disagrees.  As seen from the 35 USC 103 rejections, the Zuzarte reference teaches cardinality estimation for each operation including the cardinality estimation of the input for the operation and the respective output of the operation.  The operations are further 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        8/17/2021